
	
		I
		112th CONGRESS
		2d Session
		H. R. 6147
		IN THE HOUSE OF REPRESENTATIVES
		
			July 18, 2012
			Mr. Issa introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To designate the exclusive economic zone of the United
		  States as the Ronald Wilson Reagan Exclusive Economic Zone of the United
		  States.
	
	
		1.Designation of the Ronald
			 Wilson Reagan Exclusive Economic Zone of the United States
			(a)DesignationThe exclusive economic zone of the United
			 States, as established by Presidential Proclamation Numbered 5030, dated March
			 10, 1983, is designated as the Ronald Wilson Reagan Exclusive Economic
			 Zone of the United States.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the exclusive economic
			 zone of the United States is deemed to be a reference to the Ronald
			 Wilson Reagan Exclusive Economic Zone of the United States.
			
